ORDER

PER CURIAM.
Howard Major (“Major”) appeals the judgment of the trial court denying his petition for review after re-trial on remand, and sustaining the suspension of his driving privüeges. Major claims the trial court lacked jurisdiction and the judgment was precluded by res judicata.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).